 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    3AI PROPERTIES LLC,                                 No. 2:18-CV-2345-KJM-DMC
12                        Plaintiff,
13            v.                                          ORDER
14    DAUN ABBETT, et al.,
15                        Defendants.
16

17                   Plaintiff, who is proceeding with counsel, brings this civil action. Pending before

18   the court is plaintiff’s motion for leave to file a first amended complaint (ECF No. 39) and

19   plaintiff’s proposed first amended complaint submitted therewith.

20                   Plaintiff’s motion is denied as unnecessary because the court previously granted

21   plaintiff leave to amend and directed plaintiff to file a first amended complaint. See ECF No. 37

22   (May 13, 2019, order). The Clerk of the Court will be directed to file the proposed first amended

23   complaint, attached to plaintiff’s motion, as a separate docket entry as of August 7, 2019.

24   Plaintiff’s first amended complaint is deemed timely.

25                   Plaintiff’s motion is filed concurrently with objections to the court’s July 24, 2019,

26   findings and recommendations, in which the court recommended dismissal of this action for

27   failure to file a first amended complaint within the time provided. See ECF No. 40 (objections).

28   In the objections, plaintiff states that the failure to timely file was due to a “good faith belief that
                                                          1
 1   this case, along with other ancillary state court litigation among the parties, would settle.” Id.

 2   According to plaintiff, no settlement was reached. See id. While the court finds this explains

 3   why plaintiff may have wanted to seek a court order extending the deadline and not why plaintiff

 4   failed to do so, the court observes that plaintiff has in fact cured the failure to file a first amended

 5   complaint. The July 24, 2019, findings and recommendations will, therefore, be vacated.

 6                   This action now proceeds on plaintiff’s first amended complaint, which invokes

 7   this court’s diversity jurisdiction. The following defendants are named: (1) Daun Abbett;

 8   (2) Blossom Exchange; (3) James Cantando; (4) Robert “Bob” McDonald; (5) Derek McDonald;

 9   (6) Ram Construction; (7) Greg Lloyd; and (8) Real Estate Center. The Clerk of the Court will be

10   directed to update the docket to reflect this list of defendants. As the court has previously

11   admonished, plaintiff is expected to appropriately serve process on all defendants named in the

12   first amended complaint forthwith. The matter will be re-set for an initial scheduling conference

13   in expectation of plaintiff’s prompt compliance.

14                   Accordingly, IT IS HEREBY ORDERED that:

15                   1.      Plaintiff’s motion for leave to amend (ECF No. 39) is denied as

16   unnecessary;

17                   2.      The Clerk of the Court is directed to file plaintiff’s proposed first amended

18   complaint, attached to plaintiff’s motion for leave to amend, as a separate docket entry as of

19   August 7, 2019;

20                   3.      Plaintiff’s first amended complaint is deemed timely;
21                   4.      The Clerk of the Court shall update the docket to reflect that this action

22   proceeds against defendants Daun Abbett, Blossom Exchange, James Cantando, Robert “Bob”

23   McDonald, Derek McDonald, Ram Construction, Greg Lloyd; and Real Estate Center;

24                   5.      The findings and recommendations issued on July 24, 2019, are vacated;

25                   6.      The matter is re-set for an initial scheduling conference before the

26   undersigned in Redding, California, on December 11, 2019, at 10:00 a.m.; and
27                   7.      Telephonic appearances are not permitted absent a court order issued for

28   good cause shown in writing; and
                                                         2
 1                 8.      On or before December 4, 2019, the parties shall file scheduling conference

 2   statements consistent with the court’s December 3, 2018, order, such statements to include any

 3   request for telephonic appearance.

 4

 5   Dated: August 22, 2019
                                                          ____________________________________
 6                                                        DENNIS M. COTA
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
